Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 1 of 14                    PageID #: 1



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

  JOSHUA       FITCHHORN,    BENJAMIN               CIVIL ACTION NO.:        19-92
  POLLGREEN        AND    CHRISTOPHER
  DUFFIELD                                          SECTION:
       Plaintiffs,

         vs.                                        MAGISTRATE:

  JAY’S LANDSCAPING AND CUSTOM
  LAWN SERVICE, INC., D/B/A JAY
  EUBANKS TREE SERVICE AND HAUL-
  IT-OFF      PROFESSIONAL  DEBRIS
  REMOVAL, AND JOHN “JAY” EUBANKS,
  JR., INDIVIDUALLY

         Defendants.

                         COLLECTIVE ACTION COMPLAINT

         NOW INTO COURT through undersigned counsel, come Plaintiffs, Joshua

  Fitchhorn, Benjamin Pollgreen and Christopher Duffield (collectively “Plaintiffs”), who,

  on behalf of themselves and all other similarly employed persons, seek to assert claims for

  unpaid overtime against the following joint employer defendants: Jay’s Landscaping and

  Custom Lawn Service, Inc. d/b/a Jay Eubanks Tree Service and Haul-It-Off Professional

  Debris Removal and John “Jay” Eubanks, Jr., individually, representing as follows:

                                      JURISDICTION

  1.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the

  “FLSA”) to recover unpaid overtime wages, an equal amount as liquidated damages, pre-

  judgment interest, and reasonable attorneys fees and costs.

  2.    The jurisdiction of the Court over this controversy is based upon 29 U.S.C.




                                              1
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 2 of 14                  PageID #: 2



  §216(b).

                                          VENUE

  3.    Venue is proper in the Southern District of Alabama under 28 U.S.C. § 1391

  because it is where Defendants are subject to personal jurisdiction, where Defendants do

  business in the State of Alabama, and where the unlawful acts complained of occurred.

                                         PARTIES

  4.   Plaintiff Joshua Fitchhorn is a resident of the State of Mississippi performing

  services for Defendants in Mobile County and the surrounding areas.

  5.   Plaintiff Benjamin Pollgreen is a resident of the State of Mississippi performing

  services for Defendants in Mobile County and the surrounding areas.

  6.   Plaintiff Christopher Duffield is a resident of the State of Mississippi performing

  services for Defendants in Mobile County and the surrounding areas.

  7.   Defendant Jay’s Landscaping and Custom Lawn Service, Inc. is or was an Alabama

  company that, during all or part of the time period set forth in the Complaint, was

  engaged in business in the Southern District of Alabama under its own name and/or doing

  business as “Jay Eubanks Tree Service” and/or “Haul-It-Off Professional Debris

  Removal”.

  8.    Defendant John “Jay” Eubanks, Jr. is an Alabama resident and, upon information

  and belief, the sole person responsible for setting the policies and procedures for Jay’s

  Landscaping and Custom Lawn Service, Inc.; Jay Eubanks Tree Service; and/or Haul-It-

  Off Professional Debris Removal, including those complained of herein.

  9.   Unless otherwise specified, Plaintiffs refer to all defendants collectively as

  “Defendants.”




                                             2
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 3 of 14                      PageID #: 3



                           FLSA COVERAGE ALLEGATIONS

  10.    All previous paragraphs are incorporated as though fully set forth herein.

  11.   At all times material hereto, Plaintiffs were “engaged in commerce” within the

  meaning of §6 and §7 of the FLSA while working for Defendants and were subject to the

  individual coverage of the FLSA.

  12.   Specifically, Plaintiffs were “engaged in commerce” because they used equipment

  and materials in the performance of their job tasks for Defendants that originated outside

  the state of Alabama, including tools, machinery, gas and other equipment and materials

  and performed services for Defendants in states other than Alabama.

  13.   In addition, Defendants as a business enterprise were “engaged in commerce”

  within the meaning of the FLSA because they jointly operated and engaged in business

  involving the receipt of objects, equipment and/or materials across state lines.

  14.   At all times material hereto, Plaintiffs were “engaged in the production of goods”

  for commerce within the meaning of §6 and §7 of the FLSA, and subject to the individual

  coverage of the FLSA.

  15.   Specifically, Plaintiffs were engaged in the performance of landscaping and debris

  removal services for Defendants.

  16.   Based upon information and belief, the annual gross revenue of Defendants was in

  excess of $500,000.00 per annum during the relevant time periods.

  17.   At all times material hereto, Plaintiffs were “employees” of Defendants within the

  meaning of FLSA.

  18.   Specifically, Plaintiffs performed services on contracts and projects obtained by

  Defendants.




                                               3
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 4 of 14                     PageID #: 4



  19.   Defendants controlled all aspects of Plaintiffs’ work, including times Plaintiffs

  worked, where they performed their work, the services they performed and the manner in

  which those services were performed.

  20.   In addition, Defendants provided Plaintiffs with all of the equipment and materials

  they needed to perform their jobs for Defendants.

  21.   Defendants exercised complete control over Plaintiffs, and Plaintiffs were

  economically dependent upon Defendants.

  22.   Plaintiffs were not in business for themselves.

  23.   Plaintiffs were not independent contractors and did not have a contract to perform

  discrete, specialized services for Defendants or work on discrete, separate projects.

  24.   Defendants had the power to hire and fire Plaintiffs.

                          JOINT EMPLOYER ALLEGATIONS

  25.    All previous paragraphs are incorporated as though fully set forth herein.

  26.    At all times material hereto, Defendants were Plaintiffs’ “joint employers” within

  the meaning of FLSA.

  27.   Specifically, when Plaintiffs were hired by Defendants to perform services on

  Defendants’ projects, Defendants operated under the name Jay Eubanks Tree Service and

  Haul-It-Off Professional Debris Removal.

  28.   All Plaintiffs worked on projects contracted either to Jay Eubanks Tree Service or

  Haul-It-Off Professional Debris Removal.

  29.   Plaintiffs wore shirts bearing the name “Jay Eubanks Tree Service” and used

  equipment bearing the names “Jay Eubanks Tree Service.”

  30.   On its website, Jay Eubanks Tree Service refers to Haul-It-Off Professional Debris




                                               4
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 5 of 14                   PageID #: 5



  Removal as a “division” of Jay Eubanks Tree Service.

  31.   However, Plaintiffs’ paychecks were issued by Jay’s Landscaping and Custom

  Lawn Service, Inc.’s “payroll” account.

  32.   Jay Eubanks, individually, is the individual who exercised complete control over

  the operations, employees, payroll and policies of Jay Eubanks Tree Service, Haul-It-Off

  Professional Debris Removal and Jay’s Landscaping and Custom Lawn Service, Inc., and

  is the person directly responsible for the policies complained of herein.

  33.   In this manner, Defendants’ operations were so intertwined as to be

  indistinguishable.

  34.   At all times material hereto, the work performed by the Plaintiffs was directly

  essential to the business performed by Defendants.

                                 STATEMENT OF FACTS

  35.    All previous paragraphs are incorporated as though fully set forth herein.

  36.    In 2016, Plaintiff Fitchhorn was hired by Defendants.

  37.    For the duration of his employment with Defendants, given the relationship

  between him and the Defendants and the amount of control they exercised over him,

  Plaintiff Fitchhorn was legally considered as Defendants’ “employee.”

  38.    Plaintiff Fitchhorn worked for Defendants until January 2019.

  39.    During Plaintiff Fitchhorn’s tenure with Defendants, Defendants exercised total

  control over the time, place and manner of his work. He had no ability to control his

  schedule, the place or time he would work, or who he would be working with during the

  time he spent working for Defendants.




                                               5
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 6 of 14                  PageID #: 6



  40.    When Plaintiff Fitchhorn began working for Defendants, he was initially paid

  $225 per day. Later that amount was increased to $250, then $300 per day. Plaintiff

  Fitchhorn was paid these flat rates regardless of the number of hours he worked in one

  day, the only exception being that he was only paid half the daily rate if he worked less

  than five (5) hours per day.

  41.    Plaintiff Fitchhorn generally worked 10 hours per day for 5 or 6 days a week for

  Defendants, although after a hurricane or tropical storm, he often worked 7 days a week

  for Defendants for 12 hours per day.

  42.    Thus, Plaintiff Fitchhorn regularly worked well in excess of 40 hours per week for

  Defendants, but was not paid time and one-half for any hours worked in excess of 40 per

  week, in direct violation of the FLSA.     This continued for the entire time he was

  employed by Defendants.

  43.    Documentation concerning the number of hours actually worked by Plaintiff

  Fitchhorn and the compensation actually paid to Plaintiff Fitchhorn is in the possession

  and custody and control of Defendants.

  44.    In May 2018, Plaintiff Pollgreen was hired by Defendants.

  45.    For the duration of his employment with Defendants, given the relationship

  between him and the Defendants and the amount of control they exercised over him,

  Plaintiff Pollgreen was legally considered as Defendants’ “employee.”

  46.    Plaintiff Pollgreen currently works for Defendants.

  47.    During Plaintiff Pollgreen’s tenure with Defendants, Defendants exercised total

  control over the time, place and manner of his work. He had no ability to control his




                                             6
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 7 of 14                     PageID #: 7



  schedule, the place or time he would work, or who he would be working with during the

  time he spent working for Defendants.

  48.    Plaintiff Pollgreen is paid $120 per day by Defendants. Plaintiff Pollgreen is paid

  this flat rate regardless of the number of hours he works in one day, the only exception

  being that he is only paid half of this amount if he works less than five (5) hours per day.

  49.    Plaintiff Pollgreen generally works 10 hours per day for 5 or 6 days a week for

  Defendants, although after a hurricane or tropical storm, he often works 7 days a week

  for Defendants for 12 hours per day.

  50.    Thus, Plaintiff Pollgreen regularly works well in excess of 40 hours per week for

  Defendants, but is not paid time and one-half for any hours worked in excess of 40 per

  week, in direct violation of the FLSA. This has continued for the entire time he has been

  employed by Defendants.

  51.    Documentation concerning the number of hours actually worked by Plaintiff

  Pollgreen and the compensation actually paid to Plaintiff Pollgreen is in the possession

  and custody and control of Defendants.

  52.    In August 2017, Plaintiff Duffield was re-hired by Defendants, after previously

  working for Defendants at an earlier time in 2016.

  53.    For the duration of his employment with Defendants, given the relationship

  between him and the Defendants and the amount of control they exercised over him,

  Plaintiff Duffield was legally considered as Defendants’ “employee.”

  54.    During Plaintiff Duffield’s tenure with Defendants, Defendants exercised total

  control over the time, place and manner of his work. He had no ability to control his




                                               7
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 8 of 14                      PageID #: 8



  schedule, the place or time he would work or who he would be working with during the

  time he spent working for Defendants.

  55.    When Plaintiff Duffield was paid $200 per day while working for Defendants.

  Plaintiff Duffield was paid this flat rate regardless of the number of hours he worked in

  one day, the only exception being that he was only paid half this amount if he worked

  less than five (5) hours per day.

  56.    Plaintiff Duffield generally worked 10 hours per day for 5 or 6 days a week for

  Defendants, although after a hurricane or tropical storm, he often worked 7 days a week

  for Defendants for 12 hours per day.

  57.    Thus, Plaintiff Duffield regularly worked well in excess of 40 hours per week for

  Defendants, but was not paid time and one-half for any hours worked in excess of 40 per

  week, in direct violation of the FLSA.        This continued for the entire time he was

  employed by Defendants.

  58.    Documentation concerning the number of hours actually worked by Plaintiff

  Duffield and the compensation actually paid to Plaintiff Duffield is in the possession and

  custody and control of Defendants

  59.    Thus, Defendants have violated Title 29 U.S.C. §207 in that:

        a.    Plaintiffs (and the putative collective action class plaintiffs) worked in excess

  of forty (40) hours per week during their periods of employment with Defendants

  throughout the time they were employed by Defendants;

        b.    No payments, or provisions for payment, have been made by Defendants to

  properly compensate any of the Plaintiffs (and the putative collective action class

  plaintiffs) at the statutory rate of one and one-half times their regular rate for those hours




                                                8
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 9 of 14                    PageID #: 9



  worked in excess of forty (40) hours per work week as provided by the FLSA; and

        c.    Defendants have failed to maintain proper time records as mandated by the

  FLSA.

  60.   In violating the FLSA, Defendants acted willfully and with reckless disregard of

  clearly applicable FLSA provisions.

  61.   Specifically, Defendants had in place a system of payment that did not take into

  account the number of hours Plaintiffs worked each workweek and did not take steps to

  track or pay Plaintiffs for any hours worked in excess of 40 per week, despite the fact that

  Plaintiffs were clearly not exempt from the provisions of the FLSA.

  62.   Defendants knowingly paid Plaintiffs on a “daily rate” system in an effort to not

  pay them overtime, despite the fact that under the applicable law, Plaintiffs (and the

  putative collective action class plaintiffs) are not exempt from the provisions of the

  FLSA.

  63.   Defendants kept a list of the dates and times that Plaintiffs (and the putative

  collective action class plaintiffs) worked for them, and were therefore aware that they

  were not being paid overtime and they did not take any steps to guarantee that Plaintiffs

  (and the putative collective action class plaintiffs) received overtime pay.

                        COLLECTIVE ACTION ALLEGATIONS.
  64.     All previous paragraphs are incorporated as though fully set forth herein.

  65.     Plaintiffs bring this FLSA claim as a collective action pursuant to 29 U.S.C. §

  216(b) on behalf of all persons, who, since February 2016, previously worked or

  currently work for Defendants and were paid a flat daily rate of pay, worked in excess of

  40 hours per week, but were not paid overtime for all hours worked in excess of 40 per

  week, all in direct violation of the FLSA.


                                               9
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 10 of 14                   PageID #: 10



   66.    Plaintiffs bring this case as a collective action under the FLSA to recover unpaid

   overtime compensation, liquidated damages, statutory penalties, attorneys’ fees and costs,

   and damages owed to Plaintiffs and all similarly situated employees of Defendants.

   67.    Plaintiffs estimate that there are dozens, if not hundreds, of members of the FLSA

   Collective Plaintiffs who have been affected by Defendants’ improper policies and

   practices. Plaintiffs’ estimate that potential members of the FLSA Collective Plaintiffs

   number in the dozens is based upon the number of current employees of Defendants, the

   number of work locations maintained by Defendants, the Defendants’ treatment of all of

   its employees in the same manner, and the turnover rate of Defendants’ employees in the

   last three years. It would be impractical to join all of those employees and former

   employees in this action.

   68.    The precise number of FLSA Collective Plaintiffs can be easily identified and

   located using Defendants’ timesheets, payroll, time records and other personnel records.

   69.    Given the composition and size of the FLSA Collective Plaintiffs and the

   potential that many members may be transient, potential opt-in class members may be

   informed of the pendency of this Collective Action by direct mail and text messaging.

   70.    This action is properly maintained as a collective action because Plaintiffs are

   similarly situated to the collective action members they seek to represent.

          a. Plaintiffs and similarly situated employees worked for Defendants in their

              debris removal and landscaping business and were subject to the same job

              scheduling policies, payment practices, and operational procedures.

              Additionally, Defendants’ willful policy or practice, whereby they have failed

              to pay these employees federally-mandated overtime wages for all hours




                                               10
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 11 of 14                   PageID #: 11



              worked in excess of 40 per week has affected Plaintiffs and similarly situated

              employees in the same fashion.

          b. Plaintiffs are personally aware that other persons who worked for Defendants

              were subject to the same job scheduling policies, payment practices and

              operational procedures. Additionally, Defendants’ willful policy or practice,

              whereby they have failed to pay these employees overtime wages for all hours

              worked in excess of 40 per week has affected Plaintiffs and the similarly

              situated employees of Defendants in the same fashion.

          c. Although the number of hours worked by each of the Plaintiffs and FLSA

              Collective Plaintiffs may differ, the payment scheme of paying workers a flat

              rate of pay, regardless of how many hours that they worked, thereby failing to

              pay overtime wages for those who worked in excess of 40 hours per week

              overtime is common to all persons who worked for Defendants and the hours

              each employee worked should be readily determinable by review of

              Defendants’ records.

          d. Accordingly, Plaintiffs are in the best position to represent all members of the

              FLSA collective class as a whole.

   71.    In addition, because Defendants applied their unlawful employment and payment

   policies in the same manner to all potential members of the FLSA Collective Plaintiffs,

   common issues of law and fact predominate, and therefore pursuing this matter as a

   collective action serves as the most expeditious use of the court’s time and resources, as

   well as avoiding multiple actions on these issues, with the potential for differing or

   inconsistent judgments.




                                               11
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 12 of 14                      PageID #: 12



   72.     Plaintiffs request that the Court authorize notice to the FLSA Collective Plaintiffs

   to inform them of the pendency of this action and their right to “opt-in” to this lawsuit

   pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid overtime compensation

   and liquidated damages under the FLSA.

                                     CAUSES OF ACTION

      COUNT I: FAILURE TO PAY OVERTIME IN VIOLATION OF THE FAIR
               LABOR STANDARDS ACT 29 U.S.C. § 201 ET. SEQ.


   73.   Plaintiffs re-allege and re-aver all previous paragraphs of the Complaint as if fully

   set forth herein.

   74.   During all time periods relevant hereto, Plaintiffs (and the putative collective action

   class plaintiffs) worked in excess of forty (40) hours per week for Defendants, but

   Plaintiffs (and the putative collective action class plaintiffs) were not compensated at the

   statutory rate of one and one-half times their regular rate of pay for these overtime hours.

   75.   Plaintiffs (and the putative collective action class plaintiffs) were, and are, entitled

   to be paid at the statutory rate of one and one-half times their regular rate of pay for those

   hours worked in excess of forty (40) hours.

   76.   At all times material hereto, Defendants failed to comply with Title 29 and United

   States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, by implementing

   a management policy, plan or decision that intentionally provided for the compensation

   of Plaintiffs (and the putative collective action class plaintiffs) as if they were exempt

   from coverage under 29 U.S.C. §§201 through 219, disregarding the fact that they were

   not exempt.

   77.   At all times material hereto, Defendants failed to maintain proper time records as




                                                 12
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 13 of 14                       PageID #: 13



   mandated by the FLSA.

   78.   Defendants’ actions were willful and/or showed reckless disregard for the

   provisions of the FLSA as evidenced by their failure to compensate Plaintiffs (and the

   putative collective action class plaintiffs) at the statutory rate of one and one-half times

   their regular rate of pay for the hours worked in excess of forty (40) hours per week when

   they knew, or should have known, such was and is due.

   79.   Defendants have failed to properly disclose or apprise Plaintiffs (and the putative

   collective action class plaintiffs) of their rights under the FLSA.

   80.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiffs (and the

   putative collective action class plaintiffs) suffered lost compensation for time worked

   over forty (40) hours per week, plus liquidated damages.

   81.   Plaintiffs (and the putative collective action class plaintiffs) are entitled to an award

   of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

                                      ATTORNEY’S FEES

   82.   Plaintiffs have retained the law firms of Jackson+Jackson and Williams Litigation,

   LLC to represent Plaintiffs and FLSA Collective Action Plaintiffs in the litigation and

   have agreed to pay the firms a reasonable fee for their services.

                                            CONSENT

   83.   Plaintiffs’ consent to file this Complaint is evidenced by their signatures on the

   FLSA Consent Forms that are attached hereto.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that judgment be entered in their

   favor against Defendants as follows:




                                                 13
Case 1:19-cv-00092-TFM-N Document 1 Filed 02/26/19 Page 14 of 14                   PageID #: 14



         a.    Declaring, pursuant to 29 U.S.C. §§201 and 202, that the acts and practices

   complained of herein are in violation of the maximum hour provisions of the FLSA;

         b.    Awarding Plaintiffs (and the putative collective action class plaintiffs)

   overtime compensation in the amount due them for Plaintiffs’ time worked in excess of

   forty (40) hours per workweek;

         c.    Awarding Plaintiffs (and the putative collective action class plaintiffs)

   liquidated damages in an amount equal to the overtime award;

         d.    Awarding Plaintiffs (and the putative collective action class plaintiffs)

   reasonable attorney’s fees and costs and expenses of the litigation pursuant to 29 U.S.C.

   §216(b);

         e.    Awarding Plaintiffs pre-judgment interest and legal interest to which they are

   entitled; and

         f.    Awarding Plaintiffs all other relief to which they are entitled.


                                          Respectfully Submitted,

                                          /s/ Jody Forester Jackson            _
                                          Jody Forester Jackson, ASB-1988-077J
                                          Attorney for Plaintiffs and the FLSA Collective
                                          Plaintiffs



   OF COUNSEL:
   Jody Forester Jackson, ASB-1988-077J
   JACKSON+JACKSON
   2100 Southbridge Parkway
   Suite 650
   Birmingham, Alabama 35209
   T: (205) 414-7467
   F: (888) 988-6499
   E: jjackson@jackson-law.net




                                                14
